Gavin, J.
In order to save any question by a motion in arrest of judgment, it must be made before the judgment is rendered. Potter v. McCormack, 127 Ind. 489; Colchen v. Ninde, 120 Ind. 88; Hansher v. Hanshew, 94 Ind. 208; Brownlee, Admr., v. Hare, 64 Ind. 311; Hilligoss v. Pittsburgh, etc., R. R. Co., 40 Ind. 112; Smith v. Dodds, 35 Ind. 452.
The motion in this case was, therefore, filed too late. Even had it been filed at the proper time, it would have availed nothing, because whatever defect there may have been in the complaint was cured by the verdict. Hasselman Printing Co. v. Fry, 9 Ind. App. 393; Duffy v. Carman, 3 Ind. App. 207; Citizens’ St. R. W. Co. v. Willoeby, 134 Ind. 563, and cases there cited.
A motion in arrest, based upon defects in the complaint, reaches such only as are not cured by the verdict or finding. Jones v. Ahrens, 116 Ind. 490; Sims v. Dame, 113 Ind. 127; Balliett v. Humphreys, 78 Ind. 388.
Judgment affirmed.